DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . S 1-12, 15-17, and 23-28 are currently pending. The previous drawing objection and 112 rejections have been withdrawn due to the Applicant’s amendments to the claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previously allowed claims (13/14) have been incorporated into the independent claims, and as such all pending claims are considered allowable over the prior art of record. The previous reasons for the allowable subject matter are reproduced below for convenience. 
The closest prior art of record Bahney (above) teaches a flexible wing that includes a portion thereof that extends beyond the peripheral edge of the adhesive layer to form a border surrounding at least a portion of the periphery of the adhesive layer (element 133), however the liner/coating described in (now former) claim 13 from which 14 depends already has 133 meeting that limitation and cannot be utilized again for a different component. The liner if interpreted to be 810 could still meet claim 13’s language however falls apart as it cannot perform the claimed functional language rooted in the positional relationships of (now former) claim 14 where the liner/coating is to prevent the peripheral edge from adhering to the bottom surface of the flexible wing. The skilled artisan would not have looked to further modify the liner (either 133 or 810) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794